Case 2:15-cv-04194-DDP-JC Document 106 Filed 02/09/21 Page 1 of 8 Page ID #:2415




     1 ROBBINS GELLER RUDMAN
         & DOWD LLP
     2 DENNIS J. HERMAN (220163)
       WILLOW E. RADCLIFFE (200087)
     3 JOHN H. GEORGE (292332)
       Post Montgomery Center
     4 One Montgomery Street, Suite 1800
       San Francisco, CA 94104
     5 Telephone: 415/288-4545
       415/288-4534 (fax)
     6 dennish@rgrdlaw.com
       willowr@rgrdlaw.com
     7 jgeorge@rgrdlaw.com
     8 Lead Counsel for Plaintiffs
     9 [Additional counsel appear on signature page.]
   10                        UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12 MARK STOYAS and NEW                )        Case No. 2:15-cv-04194-DDP(JCx)
      ENGLAND TEAMSTERS &                )
   13 TRUCKING INDUSTRY PENSION          )        CLASS ACTION
      FUND,                              )
   14                                    )        JOINT STIPULATION FOR AN
                               Plaintiffs,
                                         )        ORDER ESTABLISHING A
   15                                    )        BRIEFING SCHEDULE AND
             and                         )        EXTENDING THE PAGE LIMITS
   16                                    )        FOR THE ANTICIPATED MOTION
      AUTOMOTIVE INDUSTRIES              )        FOR CLASS CERTIFICATION
   17 PENSION TRUST FUND, Individually   )
      and on Behalf of All Others Similarly
                                         )
   18 Situated,                          )
                                         )
   19                    Lead Plaintiff, )
                                         )
   20       vs.                          )
                                         )
   21   TOSHIBA CORPORATION,             )
                                         )
   22                    Defendant.      )
                                         )
   23
   24
   25
   26
   27
   28

        4850-9031-4970.v1
Case 2:15-cv-04194-DDP-JC Document 106 Filed 02/09/21 Page 2 of 8 Page ID #:2416




     1            Lead Plaintiff Automotive Industries Pension Trust Fund (“AIPTF”) and named
     2 plaintiff New England Teamsters & Trucking Industry Pension Fund (“NETTIPF”)
     3 (collectively, “Plaintiffs”), and Defendant Toshiba Corporation (“Toshiba,” and
     4 together with Plaintiffs, “Parties”), respectfully submit this Joint Stipulation for an
     5 Order Establishing a Briefing Schedule and Extending the Page Limits for the
     6 Anticipated Motion for Class Certification. Beyond the express provisions herein, all
     7 Parties reserve all of their rights, claims, defenses, privileges and immunities.
     8                                       STIPULATION
     9            WHEREAS, on August 8, 2019, Plaintiffs filed the Second Amended and
   10 Consolidated Class Action Complaint For Violation of the Securities Laws of the
   11 United States and Japan (ECF No. 75) (“Complaint”)bringing this action as a putative
   12 class action pursuant to Rule 23 of the Federal Rules of Civil Procedure;
   13             WHEREAS, on January 28, 2020, the Court denied Toshiba’s motion to
   14 dismiss the Complaint (ECF No. 88), which lifted the discovery stay in this action
   15 imposed by 15 U.S.C. §78u-4(b)(3)(B) of the Private Securities Litigation Reform Act
   16 of 1995;
   17             WHEREAS, on March 13, 2020, the Court entered a Scheduling Order in this
   18 action (ECF No. 97);
   19             WHEREAS, pursuant to Rule 23(c)(1) of the Federal Rules of Civil Procedure,
   20 “[a]t an early practicable time” the Court is to “determine by order whether to certify
   21 the action as a class action”;
   22             WHEREAS, Plaintiffs intend to file a motion for class certification forthwith;
   23             WHEREAS, pursuant to Local Rule 7-3 of the Central District of California’s
   24 Local Civil Rules, the Parties, through their counsel, held a conference on February 2,
   25 2021 to discuss the anticipated motion for class certification, but were unable to reach
   26 a resolution;
   27
   28
                                                   -1-
         4850-9031-4970.v1
Case 2:15-cv-04194-DDP-JC Document 106 Filed 02/09/21 Page 3 of 8 Page ID #:2417




     1            WHEREAS, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure
     2 “[w]hen an act may or must be done within a specified time, the court may, for good
     3 cause, extend the time”;
     4            WHEREAS, pursuant to Local Rule 7-9, a party opposing a motion, other than
     5 a motion for new trial, has “twenty-one (21) days before the date designated for the
     6 hearing of the motion” to serve and file an opposition brief;
     7            WHEREAS, pursuant to Local Rule 7-10, the moving party “not later than
     8 fourteen (14) days before the date designated for the hearing of the motion” may serve
     9 and file a reply memorandum;
   10             WHEREAS, pursuant to Local Rule 11-6, no “pre-trial brief . . . shall exceed 25
   11 pages in length, excluding indices and exhibits, unless permitted by order of the
   12 judge” and Judge Pregerson’s Procedure IV also states that “Memoranda of Points and
   13 Authorities in support of or in opposition to a motion shall not exceed 25 pages”;
   14             WHEREAS, the Parties agree that an extension of time for Toshiba to file a
   15 response to the motion for class certification and for Plaintiffs to file a reply
   16 memorandum is necessary to allow sufficient time for discovery relating to the motion
   17 for class certification, including, potentially, depositions and the preparation of expert
   18 submissions;
   19             WHEREAS, the Parties also agree that an extension of page limits is necessary
   20 because of the anticipated numerous questions of law and fact that the Parties,
   21 respectively, will need to address in connection with class certification;
   22             WHEREAS, for good cause and promoting the efficiency of these proceedings,
   23 the Parties have met and conferred and have agreed, subject to the approval of the
   24 Court, to: (a) set a briefing schedule for Plaintiffs’ anticipated motion for class
   25 certification; and (b) extend the page limits for the Parties’ respective filings;
   26             WHEREAS, the Parties have not previously sought or obtained an order
   27 seeking an extension of time to set a briefing schedule for the anticipated motion for
   28 class certification or to extend the page limits for the Parties’ respective filings:
                                                    -2-
         4850-9031-4970.v1
Case 2:15-cv-04194-DDP-JC Document 106 Filed 02/09/21 Page 4 of 8 Page ID #:2418




     1            NOW THEREFORE, the Parties hereby stipulate and agree, subject to approval
     2 by the Court, that:
     3            1.         Plaintiffs shall file their motion for class certification, not exceeding 30
     4 pages in length (excluding indices and exhibits), in accordance with the time frame set
     5 forth in Local Rule 7-3;
     6            2.         Defendant Toshiba shall have 90 days after the motion for class
     7 certification is filed to file a response or responses, not exceeding 40 pages in total
     8 length (excluding indices and exhibits);
     9            3.         Plaintiffs shall have 56 days after the filing of Toshiba’s response or
   10 responses to file a reply memorandum, not exceeding 35 pages in total length
   11 (excluding indices and exhibits); and
   12             4.         Plaintiffs shall notice their motion for class certification designating a
   13 “Motion Day,” in accordance with Local Rules 6-1, 7-4 and this Court’s individual
   14 procedures, no sooner than 14 days after the scheduled filing of their reply
   15 memorandum consistent with this stipulation.
   16             IT IS FURTHER STIPULATED AND AGREED that this stipulation and
   17 agreement is without prejudice to the right of any Party to seek, subject to approval by
   18 the Court, any additional reasonable extensions to the deadlines set forth herein, and
   19 that neither Party shall unreasonably refuse to consent to such reasonable extensions
   20 as may be requested hereafter.
   21 DATED: February 9, 2021                             ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
   22
                                                          MATTHEW I. ALPERT
   23                                                     PATTON L. JOHNSON
   24
   25                                                                s/ Matthew I. Alpert
                                                                    MATTHEW I. ALPERT
   26
   27
   28
                                                         -3-
         4850-9031-4970.v1
Case 2:15-cv-04194-DDP-JC Document 106 Filed 02/09/21 Page 5 of 8 Page ID #:2419




     1
                                            655 West Broadway, Suite 1900
     2                                      San Diego, CA 92101
     3                                      Telephone: 619/231-1058
                                            619/231-7423 (fax)
     4
                                            ROBBINS GELLER RUDMAN
     5
                                             & DOWD LLP
     6                                      DENNIS J. HERMAN
                                            WILLOW E. RADCLIFFE
     7
                                            JOHN H. GEORGE
     8                                      Post Montgomery Center
                                            One Montgomery Street, Suite 1800
     9
                                            San Francisco, CA 94104
   10                                       Telephone: 415/288-4545
                                            415/288-4534 (fax)
   11
   12                                       Lead Counsel for Plaintiffs
   13 DATED: February 9, 2021               WHITE & CASE LLP
                                            BRYAN A. MERRYMAN (SBN 134357)
   14
   15
                                                    s/ Bryan A. Merryman
   16                                              BRYAN A. MERRYMAN
   17
                                            555 South Flower Street, Suite 2700
   18                                       Los Angeles, CA 90071
                                            Telephone: 213/620-7700
   19
                                            213/452-2329 (fax)
   20                                       bmerryman@whitecase.com
   21
   22
   23
   24
   25
   26
   27
   28
                                           -4-
         4850-9031-4970.v1
Case 2:15-cv-04194-DDP-JC Document 106 Filed 02/09/21 Page 6 of 8 Page ID #:2420




     1
                                                     WHITE & CASE LLP
     2                                               CHRISTOPHER M. CURRAN
     3                                               (pro hac vice)
                                                     ERIC GRANNON (pro hac vice)
     4                                               JAIME M. CROWE (pro hac vice)
     5                                               REUBEN J. SEQUEIRA (pro hac vice)
                                                     701 Thirteenth Street NW
     6                                               Washington, D.C. 20005-3807
     7                                               Telephone: 202/626-3600
                                                     202/639-9355 (fax)
     8                                               ccurran@whitecase.com
     9                                               egrannon@whitecase.com
                                                     jcrowe@whitecase.com
   10                                                rsequeira@whitecase.com
   11
                                                     Attorneys for Defendant Toshiba
   12                                                Corporation
   13
                             Certificate Pursuant to Local Rule 5-4.3.4(a)(2)(i)
   14
                  I, Matthew I. Alpert, am the ECF User whose ID and password are being used
   15
         to file this Stipulation Regarding Protective Order. In compliance with Civil L.R. 5-
   16
         4.3.4(a)(2)(i), I hereby attest that Bryan A. Merryman has concurred in this filing.
   17
   18                                                         s/ Matthew I. Alpert
                                                             MATTHEW I. ALPERT
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    -5-
         4850-9031-4970.v1
Case 2:15-cv-04194-DDP-JC Document 106 Filed 02/09/21 Page 7 of 8 Page ID #:2421




     1                                CERTIFICATE OF SERVICE
     2            I hereby certify under penalty of perjury that on February 9, 2021, I authorized
     3 the electronic filing of the foregoing with the Clerk of the Court using the CM/ECF
     4 system which will send notification of such filing to the e-mail addresses on the
     5 attached Electronic Mail Notice List, and I hereby certify that I caused the mailing of
     6 the foregoing via the United States Postal Service to the non-CM/ECF participants
     7 indicated on the attached Manual Notice List.
     8                                                 s/ Matthew I. Alpert
                                                       MATTHEW I. ALPERT
     9
                                                       ROBBINS GELLER RUDMAN
   10                                                        & DOWD LLP
                                                       655 West Broadway, Suite 1900
   11                                                  San Diego, CA 92101-8498
                                                       Telephone: 619/231-1058
   12                                                  619/231-7423 (fax)
   13                                                  E-mail: malpert@rgrdlaw.com
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

         4850-9031-4970.v1
2/9/2021 Case
           2:15-cv-04194-DDP-JC Document       106 - California
                                             CM/ECF  Filed 02/09/21
                                                                Central District-Page 8 of 8 Page ID #:2422

Mailing Information for a Case 2:15-cv-04194-DDP-JC Mark Stoyas v. Toshiba Corporation et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Matthew Isaac Alpert
      malpert@rgrdlaw.com,e_file_sd@rgrdlaw.com,MAlpert@ecf.courtdrive.com

      Jaime M Crowe
      jcrowe@whitecase.com

      Christopher M Curran
      ccurran@whitecase.com

      John Hamilton George
      jgeorge@rgrdlaw.com

      Eric C Grannon
      egrannon@whitecase.com,jdisanti@whitecase.com,mco@whitecase.com

      Dennis J Herman
      dennish@rgrdlaw.com,jgeorge@rgrdlaw.com

      Patton L. Johnson
      pjohnson@rgrdlaw.com

      Bryan A Merryman
      bmerryman@whitecase.com,irma.mares@whitecase.com,zach.heffernen@whitecase.com,rsequeira@whitecase.com,emily.renzelli@whitecase.com,cgomez@whitecas

      Danielle S Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Owen C Pell
      opell@whitecase.com,jdisanti@whitecase.com,mco@whitecase.com

      Willow E Radcliffe
      willowr@rgrdlaw.com,e_file_sd@rgrdlaw.com,kirstenb@rgrdlaw.com,sbloyd@ecf.courtdrive.com,sbloyd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Darren J Robbins
      e_file_sd@rgrdlaw.com

      Laurence M Rosen
      lrosen@rosenlegal.com,lrosen@ecf.courtdrive.com

      Reuben J Sequeira
      rsequeira@whitecase.com,jdisanti@whitecase.com,mco@whitecase.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.cacd.uscourts.gov/cgi-bin/MailList.pl?551284539084638-L_1_0-1                                                                                                  1/1
